Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to form a graphene film on a sapphire substrate by chemical vapor deposition as noted in Park et al. (2016/0108546).  It is also well known to form a graphene layer on a silicon carbide layer by hydrocarbon chemical vapor deposition as noted in King (8,785,261).  Furthermore, it is well known to form graphene layers by pulsed laser deposition as noted in Bleu et al. (Frontiers in Chemistry article).
In addition, it is well known to form single layer graphene by femtosecond laser ablation on SiO2/Si substrate as noted in Sahin et al. (Applied Physics Letters article) or on various substrates as noted in Yoo et al. (Applied Physics Letters article).  It is also well known to form graphene layers by selective laser ablation in which graphene flakes were placed on SiO2 films that have been grown on Si substrates as noted in  Dhar et al. (AIP Advances article).  It is also well known to form graphene.
Additionally, it is well known to form graphene on nonmetallic substrates such as sapphire using KrF laser ablation at relatively low temperatures of 750oC as noted in Xu et al. (Laser Phys. Lett. Article).  However, the prior art references fail to teach or suggest forming graphene layers on a substrate placed on a heated susceptor on inlets which are cooled to less than 100oC and selectively ablating graphene from the substrate with a laser having a wavelength in excess of 600nm and a power of less than 50 Watts.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/08/2022